Citation Nr: 0906483	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-17 252	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for a right leg scar.

Entitlement to service connection for a right leg scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1945 to 
February 1954.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal was previously before the Board in October 2007.  
The Board remanded the claim so that the RO could reschedule 
the Veteran for a Board hearing.

In May 2008, the Veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the Veteran submitted additional 
evidence accompanied by a waiver of RO consideration.


FINDINGS OF FACT

1.  The March 1989 rating decision that determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for right leg 
injury and shrapnel wounds was not appealed and is final.

2.  The evidence received since that March 1989 rating 
decision includes evidence that is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a 
scar, the residuals of a right leg injury.

3.  The Veteran's testimony, his wife's testimony, and the 
relevant evidence of record indicate that his right leg scar 
was incurred in service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for a right leg injury is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).

2.  A right leg scar was incurred in active service. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the claim, the 
Board finds that no discussion of VCAA compliance is 
necessary at this time.

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO originally denied the Veteran's claim for a right leg 
scar (cited as right leg injury and shrapnel wounds) in a 
March 1961 rating decision on the basis that available 
service treatment records were silent for complaint or 
treatment of a right leg injury or shrapnel wound.  The 
Veteran appealed this decision to the Board, and the case was 
remanded in August 1962 for additional development.  The 
Board requested information regarding whether the Veteran 
served in a combat zone, and that the Veteran be afforded a 
VA examination.  This additional development was completed 
and in March 1963 the Board denied the Veteran's appeal for 
service connection for a right leg scar (cited as residuals 
of shrapnel wounds in the right leg).  The Board denied 
service connection because the Service Department found that 
there was no record that the Veteran's organization was in 
combat or that he had been awarded The Purple Heart, and that 
the VA examination noted that the Veteran's leg scar could 
have been the result of an ulcer not incurred in service. 

The Veteran filed to reopen his claim in November 1965, but 
did not respond to a request for new and material evidence.  
In March 1976 the Veteran filed to reopen his claim again, 
and a December 1976 rating decision denied the Veteran's 
claim to reopen, citing the previous denial that was 
confirmed by the Board.

In September 1988 the Veteran filed to reopen his claim for 
service connection.  In March 1989 the RO denied the 
Veteran's claim to reopen, essentially confirming the 
previous findings and noting that the Veteran had not 
produced material evidence to show that his right leg scar 
incurred in service.  The Veteran did not appeal this March 
1989 decision and it became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  In order 
to reopen his claim for service connection for a right leg 
scar the Veteran needed to provide evidence that his injury 
incurred in service.

Evidence available at the time of the March 1989 rating 
decision included:  some service treatment records, a letter 
from Dr. C.M. Proctor from November 1960, a VA examination 
report from January 1962, an Orthopedic examination from 
October 1962, VA treatment records from April 1977 to January 
1979, a VA examination report from September 1987, and VA 
treatment records from March 1986 to November 1987.

Evidence the Veteran has submitted since the March 1989 
rating decision included: VA treatment records from June 2003 
to October 2003, an April 2004 letter from the Veteran, VA 
treatment records from July 2004 to June 2008, and the May 
2008 hearing testimony given by the Veteran and his wife.  
The VA treatment records do not contain any material medical 
evidence.

However, while the claims folder contains minimal service 
records for the Veteran, which resulted in the RO and Board 
previously finding that there was no evidence of an in-
service scar to the Veteran's right leg, the Veteran's wife 
testified that the Veteran had a scar on his leg when he 
returned home from Korea.  As noted above, evidence submitted 
for purposes of establishing new and material evidence is 
presumed credible solely for such purposes.  Also, as the 
Veteran is seeking to reopen a claim for service connection 
for a scar, his wife's lay testimony can be relied upon as it 
is a visual observation.  Lay assertions may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Thus, the May 2008 testimony of the 
Veteran's wife does present evidence that relates to a 
previously unestablished fact, that is, that the Veteran's 
right leg scar occurred in service, and furnishes a 
reasonable possibility of substantiating the Veteran's claim 
for service connection.  Therefore, the Board finds that new 
and material evidence has been presented sufficient to reopen 
the Veteran's claim for service connection.



B.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In a March 1961 rating decision the RO noted that the Service 
Department was unable to locate additional service treatment 
records.  Testimony from the Veteran's wife indicates that 
they were told the Veteran's records were lost in a fire.  In 
fact, few service treatment records are contained in the 
claims file, and none cover the period during which the 
Veteran alleges the injury occurred.  The Board is aware that 
in such situations it has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 543, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  While it is unfortunate that the veteran's 
service treatment records are unavailable, the appeal must be 
decided on the evidence of record and, where possible, the 
Board's analysis has been undertaken with this heightened 
duty in mind.  Moreover the Veteran requested assistance 
locating possible alternative sources of records to support 
his claim, and the RO made multiple requests for his service 
treatment records.  The Board finds that further attempts to 
obtain additional service evidence would be futile.

In January 1959 the Veteran filed a claim for a right leg 
scar, which he attributed to shrapnel wounds he received in 
service around December 1951.  Service records show that the 
Veteran served in Korea from July 1951 to January 1952.  
Examinations conducted on entry into service in November 1945 
and in November 1948 are negative for right leg scars.  A 
service examination report from April 1952 notes that the 
Veteran has a scar on his "right calf, S.W."  The discharge 
examination dated in February 1954 notes that the Veteran has 
scars on his right lower extremity.  There are no available 
service records for the time in which the Veteran claims he 
received his scar.  

A VA examination from January 1962 noted that the Veteran 
gave a history of having a right leg scar due to shrapnel 
wounds.  The physician diagnosed the Veteran with a history 
of right leg injury and shell wounds, one large and six small 
well healed asymptomatic scars, with subjective weakness and 
recurring ulcers, but with no active lesions.

An October 1962 VA orthopedic examination noted that the 
Veteran had three scars on his lower right extremity, and, 
notably, that the Veteran only attributed one of the scars to 
service.  This scar was described as being located "on the 
antromedial aspect of the right lower leg 1/2 inch medially to 
the tibial edge and exactly in the middle."  The scar was 
described as 1 inch in length and 1 1/4 inch in width at the 
widest part.  It showed mild de-pigmentation and was 
subjectively tender.  The physician noted that on palpitation 
he could feel that the bone or periosteum felt slightly 
irregular.  The physician remarked that the scar clinically 
looked like a superficial/ulcer scar but that it was also 
possibly the residual of a superficial battle injury.  His 
diagnoses was of a "scar, anteromedial aspect, right lower 
leg, cause not definitely determined."  A photograph of the 
Veteran's right leg and scar were taken at this examination 
and are of record.

A September 1987 VA examination noted that the Veteran had a 
scar "over the medial aspect of the middle one-third of the 
right leg" that measured "approximately 2 x 3 cms in its 
greatest dimensions."  On examination the physician noted 
that the Veteran had multiple healed bronze-pigmented patches 
on both lower extremities with white scaling, but without 
open lesions or evidence of recent ulcerations.  The examiner 
diagnosed the Veteran as having the residual of a shrapnel 
fragment wound of the right lower extremity.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."

The Veteran has consistently testified that he received one 
of the scars on his right leg during service in 1951, 
initially filing a claim for service connection for the scar 
in January 1959.  The Veteran's wife testified in a May 2008 
hearing that the Veteran returned home from service (in 1954) 
with the scar on his right leg.  Though many of the Veteran's 
service records are missing, scarring on the right lower leg 
was noted in 1952 and 1954, in contrast to examinations 
conducted earlier in service in 1945 and 1948.  Evidence from 
three VA examinations noted that the Veteran had scars on his 
right leg, and the October 1962 examination gave specific 
details as to the location of the one right leg scar that the 
Veteran claimed was from service.  Based on the testimony of 
the Veteran regarding how and when he received the scar on 
his right leg, the testimony of the Veteran's wife regarding 
when he received the scar on his right leg, the descriptions 
of a specific right leg scar from the Veteran's VA 
examinations, and the benefit of the doubt doctrine, the 
Board finds that the Veteran did incur a scar on his right 
leg in service.  Thus, after resolving all doubt in favor of 
the Veteran, service connection for a right leg scar ("on 
the antromedial aspect of the right lower leg 1/2 inch medially 
to the tibial edge and exactly in the middle") is granted.





	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for the residuals of a 
right leg injury is reopened.

Service connection for a right leg scar is granted.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


